
	
		I
		112th CONGRESS
		2d Session
		H. R. 6175
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2012
			Mr. Kildee (for
			 himself, Mr. Grijalva,
			 Mr. Hinchey,
			 Mr. Sablan,
			 Mr. Tonko,
			 Ms. Bordallo,
			 Ms. Richardson,
			 Mr. Conyers,
			 Mr. David Scott of Georgia,
			 Ms. Norton,
			 Mr. Luján,
			 Ms. Edwards,
			 Mrs. McCarthy of New York,
			 Mr. Kind, Ms. Hirono, and Mr.
			 Markey) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize studies of certain areas for possible
		  inclusion in the National Park System, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Park Service Study Act of
			 2012.
		2.Special resource
			 studies
			(a)StudyThe
			 Secretary of the Interior shall conduct special resource studies of—
				(1)the Kau coast, on
			 the island of Hawaii;
				(2)upon request of
			 the Government of the Commonwealth of the Northern Mariana Islands, the island
			 of Rota in the Commonwealth of the Northern Mariana Islands;
				(3)sites in the State
			 of Alaska associated with the forced abandonment of the Aleut villages of
			 Makushin, Kashega, and Biorka around Unalaska Island, and Attu on Attu Island
			 during World War II, and the 5 relocation sites at Funter Bay, Burnett Inlet,
			 Killisnoo, Ward Lake, and the Wrangell Institute;
				(4)World War II
			 Japanese American Relocation Center sites including Gila River and Poston
			 sites, State of Arizona; Grenada, State of Colorado; Heart Mountain, State of
			 Wyoming; Jerome and Rohwer sites, State of Arkansas; and Topaz, State of
			 Utah;
				(5)sites within the
			 San Luis Valley and Central Sangre de Cristo Mountains, States of Colorado and
			 New Mexico with cultural significance to Latinos in the United States;
				(6)the town of
			 Goldfield and outlying mining sites in the State of Nevada;
				(7)the Hudson River
			 Valley in the State of New York;
				(8)the Norman
			 Studios, within Jacksonville, Florida, where African-American casts and crews
			 were used in the production of silent films;
				(9)the Mobile-Tensaw
			 River Delta in the State of Alabama; and
				(10)the Galveston Bay
			 in the State of Texas.
				(b)ContentsIn
			 conducting the studies required under subsection (a) of the sites identified
			 under such subsection, the Secretary shall—
				(1)evaluate the
			 national significance of the sites and the areas surrounding such sites;
				(2)determine the
			 suitability and feasibility of designating one or more sites as units of the
			 National Park System;
				(3)consider other
			 alternatives for preservation, protection, and interpretation of the sites by
			 Federal, State, or local governmental entities or private and nonprofit
			 organizations;
				(4)consult with
			 interested Federal, State, or local governmental entities, private and
			 nonprofit organizations, or any other interested individuals; and
				(5)identify cost
			 estimates for any Federal acquisition, development, interpretation, operation,
			 and maintenance associated with the alternatives.
				(c)Applicable
			 lawThe studies required under subsection (a) shall be conducted
			 in accordance with section 8 of the National Park System General Authorities
			 Act (16 U.S.C. 1a–5).
			3.Special resource
			 study updates
			(a)StudiesThe
			 Secretary of the Interior shall update the study, World War II Sites,
			 Republic of Palau (upon the request of the Government of the Republic of
			 Palau) as authorized by section 326(b)(3)(N) of the Department of the
			 Interior and Related Agencies Appropriations Act, 2000, and the 1979 study
			 Vermejo Ranch, New Mexico/Colorado: Study of Management
			 Options.
			(b)ContentsIn
			 updating the studies under subsection (a), the Secretary shall—
				(1)determine whether
			 conditions have changed to warrant that the site be designated as a unit of the
			 National Park System;
				(2)consider other
			 alternatives for the preservation, protection, and interpretation of the site
			 by Federal, State, or local governmental entities or private and nonprofit
			 organizations;
				(3)consult with other
			 interested Federal, State, or local governmental entities, private and
			 nonprofit organizations, or any other interested individuals; and
				(4)identify cost
			 estimates for any Federal acquisition, development, interpretation, operation,
			 and maintenance associated with the alternatives considered under paragraph
			 (2).
				4.Buffalo soldiers
			 in the National Parks study
			(a)StudyThe
			 Secretary of the Interior shall conduct a study of alternatives for
			 commemorating and interpreting the role of the Buffalo Soldiers in the early
			 years of the national parks.
			(b)ContentsIn
			 conducting the study under subsection (a), the Secretary shall—
				(1)complete a
			 historical assessment of the Buffalo Soldiers who served in national parks in
			 the years that preceded the establishment of the National Park Service;
				(2)evaluate the
			 suitability and feasibility of establishing a national historic trail
			 commemorating the route traveled by the Buffalo Soldiers from their post in the
			 Presidio of San Francisco to Sequoia and Yosemite National Parks and to any
			 other national parks where they may have served;
				(3)identify
			 properties that could meet criteria for listing in the National Register of
			 Historic Places or criteria for designation as national historic landmarks;
			 and
				(4)evaluate
			 appropriate ways to enhance the historical research, education, interpretation,
			 and public awareness of the story of the Buffalo Soldiers’ stewardship role in
			 the national parks, including ways to link the story to both the development of
			 the national parks and the story of African-American military service following
			 the Civil War.
				5.Reconstruction in
			 the South study
			(a)StudyThe
			 Secretary of the Interior shall conduct a national historic landmark study to
			 identify sites and resources in the Southern United States that are significant
			 to the Reconstruction era.
			(b)ContentsThe
			 study conducted under subsection (a) shall include recommendations for
			 commemorating and interpreting sites and resources identified by the study,
			 including—
				(1)sites for which
			 new national historic landmarks should be nominated; and
				(2)sites for which
			 further study for potential inclusion in the National Park System is
			 needed.
				6.Chattahoochee
			 river boundary expansion study
			(a)StudyThe
			 Secretary of the Interior shall conduct a study to determine the suitability
			 and feasibility of including in the boundary of the Chattahoochee River
			 National Recreation Area approximately 45 miles of the Chattahoochee River and
			 lands along the river corridor from the southern boundary of the Recreation
			 Area south to the junction of Coweta, Heard, and Carroll Counties.
			(b)ContentsThe
			 study conducted under subsection (a) shall include an analysis of—
				(1)significant resources or opportunities for
			 public enjoyment within the study area related to purposes of the Chattahoochee
			 River National Recreation Area;
				(2)operational and
			 management issues that need to be considered if the study area is included
			 within the Recreation Area;
				(3)protection of
			 resources within the study area critical to fulfilling the Recreation Area’s
			 purposes;
				(4)the feasibility of
			 administering the study area as part of the Recreation Area considering the
			 study area’s size, configuration, ownership, costs, and other factors;
			 and
				(5)the adequacy of
			 other alternatives for management and protection of resources within the study
			 area.
				7.ReportNot later than 3 years after the date on
			 which funds are first made available to conduct each study under this Act, the
			 Secretary of the Interior shall submit to the Committee on Natural Resources of
			 the House of Representatives and the Committee on Energy and Natural Resources
			 of the Senate a report containing—
			(1)the results of
			 each such study; and
			(2)any conclusions
			 and recommendations of the Secretary based on such results.
			8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
